DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Applicant’s communication filed on 10/12/2021. Claims 1 – 16 are currently pending in this application.
In view of applicant’s amendment and arguments regarding objection to the drawings set forth in the previous office action, the objection is hereby withdrawn. In view of applicant’s amendment and arguments regarding objections to the claims, the objection is hereby withdrawn.
In view of applicant’s amendment and arguments regarding rejection of claims 1 – 16 under 35 U.S.C. 112(a) and (b), set forth in the previous Office Action, the rejection(s) is/are hereby withdrawn.
The applicant’s arguments have been considered but are moot in view of new ground(s) of rejections necessitated by the applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180227838 (Hayashi) in view of US 20130301422 (Caretti).
	Regarding claims 1 and 5, Hayashi teaches “A method for receiving channel state information (CSI) of a base station in a wireless communication system, the method comprising:
transmitting CSI feedback configuration information associated with a synchronization signal to a terminal (paragraph 0088: a report criteria configuration is provided by RRC signalling. Since the CSI measurements to be reported (“CSI feedback”) are based on synchronization signal (see below for explanation), the thus configured report is also “associated with a synchronization signal”. Additional information about report configuration is given in paragraphs 0197, 0232, 0235, 0283 – 0284, 0361 and elsewhere); and
receiving the CSI from the terminal, wherein the CSI is generated based on the synchronization signal (paragraph 0088: after deciding in the report criteria evaluation that reporting of a measurement value is required, the terminal device transmits measurement report information (a measurement report message) over a radio interface. Further, in the terminal device, CSI-RSRP and/or CSI-RSRQ and/or CSI-RSSI is measured based on a … PSS (primary “synchronization signal”) and/or an SSS (secondary “synchronization signal”) and/or a second SSS configured for the DS measurement included in the measurement frequency bandwidth considered in a subframe within a configured DS Occasion. In other words, what this means is that the terminal device performs and transmits to the base station CSI measurements based on one of PSS and/or an SSS and/or a second SSS which are all types of “synchronization signal”), and
wherein the CSI feedback configuration information configures CSI feedback based on the synchronization signal (as explained above with respect to paragraph 0088, a report criteria configuration is provided by RRC signalling. Since the CSI measurements to be reported (“CSI feedback”) are based on synchronization signal (see above for explanation), the thus configured “CSI feedback based on the synchronization signal”), and
wherein the CSI includes reference signal received power (RSRP) information…” “…based on the synchronization signal (paragraph 0088: RSRP and/or CSI-RSRP is measured based on a PSS and/or an SSS and/or a second SSS configured for the DS measurement included in the measurement frequency bandwidth considered in a subframe within a configured DS Occasion. This is included in the report).”

While teaching inclusion of RSRP and/or CSI-RSRP measured based on a PSS and/or an SSS and/or a second SSS, Hayashi does not disclose that it is “for wideband.”
Caretti in paragraph 0058 teaches the user equipment measures cell radio quality of the serving cell and of the identified neighbour cells by exploiting the corresponds to claimed “based on the synchronization signal”) or the Reference Signals (RS) transmitted by different cells 113. The measurements may include the Reference Signal Received Quality (RSRQ), the Signal to Interference Ratio of Reference Signals (RS SINR) and the Reference Signals Received Power (RSRP). Cell radio quality measures may be performed over the whole transmission band and thus are denoted as "wideband" (corresponds to claimed “reference signal received power (RSRP) information for wideband”). Alternatively, cell radio quality measures are performed over specific portions of the band denoted as "sub-bands".
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to optionally perform measurement of Reference Signals Received Power (RSRP) over the whole transmission band (“wideband”) based on synchronization signal, as disclosed by Caretti, in the system of Hayashi. Doing so would have provided relevant information regarding RSRP over the entire transmission band.
Regarding claim 9, this claim is for “a base station” performing the method claimed in claim 1. It was shown above with respect to rejection of claim 1 that Hayashi in combination with Caretti teaches or fairly suggests all steps of the method of claim 1. Therefore, claim 9 is rejected because of the same reasons as set forth in the rejection of claim 1 because they have similar limitations. Claim 9 additionally claims “a transceiver”, which is disclosed as combination of an OFDM signal transmission unit (downlink transmission unit) 506 and an SC-FDMA signal reception unit (CSI reception 
Regarding claim 13, this claim is for “a terminal” performing the method claimed in claim 5. It was shown above with respect to rejection of claim 5 that Hayashi in combination with Caretti teaches or fairly suggests all steps of the method of claim 5. Therefore, claim 13 is rejected because of the same reasons as set forth in the rejection of claim 5 because they have similar limitations. Claim 13 additionally claims “a transceiver”, which is disclosed as combination of an OFDM signal reception unit (downlink reception unit) 602 and SC-FDMA signal transmission units 611 in FIG 4, and "a controller”, which is disclosed as combination of a channel state measurement unit (CSI generation unit) 608 and a control unit (terminal control unit) 606 in FIG 4.

Claims 3, 7, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180227838 (Hayashi) in view of US 20130301422 (Caretti) as applied to claims 1, 5, 9 and 13 and further in view of US 20150023317 (Yokomakura).
Regarding claims 3, 7, 11 and 15, Hayashi does not explicitly teach “wherein the CSI includes a signal-to-noise and interference ratio (SINR) based on the synchronization signal.”
Hayashi in paragraph 0414 teaches that CSI includes a Channel Quality Indicator (CQI).
Yokomakura in paragraphs 0077 – 0079 teaches terminal estimates a channel between the terminal and the base station connected thereto, and a channel between the terminal and an interfering station, and treats the estimated channels as channel measured from the reception level of the synchronization signal. The terminals notify the base station respectively connected thereto of the channel information estimated and the reception quality measured. In other words, Yokomakura teaches measurement of SINR based on synchronization signal and transmission it as part of channel state information.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to include the measurements of SINR based on synchronization signal into the transmitted CSI, as disclosed by Yokomakura, in the system of Hayashi. Doing so would have allowed to perform better resource allocation based on the reception quality (see Yokomakura, paragraph 0081).

Claims 2, 4, 6, 8, 10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180227838 (Hayashi) in view of US 20130301422 (Caretti) as applied to claims 1, 5, 9 and 13 and further in view of US 20140254715 (Bareev).
Regarding claims 2, 6, 10 and 14, Hayashi does not explicitly teach “wherein a single antenna port is defined for the synchronization signal.”
Bareev teaches that in LTE, downlink synchronization signals are assigned to a single logical antenna port.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to assign a single logical antenna port for the 
Regarding claims 4, 8, 12 and 16, Hayashi in combination with Bareev teaches or fairly suggests “wherein a physical channel associated with the synchronization signal is transmitted based on the single antenna port (Bareev, paragraph 0021: To support synchronization in LTE, there are special downlink physical synchronization signals (primary and secondary). Since, as stated in paragraph 0020, synchronization signals are assigned to a single logical antenna port, these physical downlink synchronization signals are, therefore, “transmitted based on the single antenna port”).”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648